TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2019



                                      NO. 03-18-00363-CV


                                     Ben Melton, Appellant

                                                 v.

              CU Members Mortgage, a Division of Colonial Savings F. A.; and
                          First Western Title Co., Appellees




     APPEAL FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART –
                      OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on October 9, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

that portion of the court’s judgment awarding attorney’s fees. Therefore, the Court reverses that

portion of the trial court’s judgment and remands the issue of attorney’s fees to the trial court for

a new trial. The Court affirms the remainder of the trial court’s judgment. Each party shall pay

the costs of appeal incurred by that party, both in this Court and in the court below.